Case 1:10-cv-02709-PGG-RWL

ROBERT WISNIEWSKI P.C.
ATTORNEYS-AT-LAW

Hon. Robert W. Lehrburger, USMJ
United States District Court
Southern District of New York
500 Pearl Street, Room 1960

VIA ECF

Re:

Wilson et. al. v. Pasquale DaMarino et!

Document 425 Filed 03/09/20 Page 1 of 1

40 WALL STREET, SUITE 2833* NEW YORK, NY 10005
T EL: (212) 267-2101 * FAX: (646) 512-5604
W EBSITE: www.rwapc.com

March 9, 2096

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:__ _

DATE FILED: 3-)0- 202,

 
 
 
 
   

 

SDNY Docket No.: 10-CV-2709(PGG)(RWL)

Dear Judge Lehrburger,

I represent Plaintiffs in the above-captioned matter. Please accept this letter as a status
report and the parties’ joint request to extend the time to file a motion for Cheeks review by the

end of March, 2020.

As Your Honor will recall, Plaintiffs reached an agreement in principle to settle the case
with Craig Perri and Fratelli Italiani LLC (the “Perri Defendants”) at a settlement conference
presided over by Your Honor. While counsel for the respective parties were negotiating the text
of the settlement agreement, my bookkeeper spent several weeks in storage, digging up backup
documents for the ten years’ worth of costs Plaintiffs incurred in this matter. Plaintiffs and the
Perri Defendants are very close to having a final version of the settlement agreement.

As you were advised a month ago, Plaintiffs resolved their dispute in principle with
Defendant Peter Rossi. So as to speed up the resolution of the matter, Counsel for Rossi agreed
to use the text of the settlement agreement with the Perri Defendants as a master document. We
believe that we should have a final text of the document within ten days or so.

Finally, counsel for the parties are in the process of executing a consent to Your Honor’s

jurisdiction.

Given these developments, counsel for the parties believe that they will be able to resolve
all textual issues, have the settlement documents executed and file the Cheeks motion.

Cred - deedine Gee

C\we gv CQpevicre

Respectfully submitted,

 

-exlexdod > Madan 3h, 2022 -

SO ORDERED: , /

[
HON. ROBERT W. LEHRBURGER
UNITED STATES MAGIS" 247 HIDGE

|
2 £
ot, 1G.

    

 

 

 

/s/Robert Wisniewski
Robert Wisniewski
